DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-54 are pending in the instant invention.  According to the Amendments to the Claims, filed September 25, 2020, claims 7-11, 18-21, 25, 28-31, 33-37, 41-50, 52 and 53 were amended and claims 55-65 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/034614, filed May 25, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/661,882, filed April 24, 2018; b) 62/646,091, filed March 21, 2018; and c) 62/511,583, filed May 26, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on April 29, 2021, is acknowledged: a) Group I - claims 1-49; and b) substituted pyrazolo[3,4-b]pyrazine of Formula (I) - p. 236, Compound 33, shown to the right below, and hereafter referred to as (1-(3-(3,4-dihydroquinolin-1(2H)-yl)-1H-pyrazolo[3,4-b]pyrazin-6-yl)-4-methylpiperidin-4-yl)methanamine, where m = 2; n = 1; Rx and R1, together 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydroquinolin-1-yl; R4 = -CH3; R5 = -CH2N(R6)2, wherein each R6 = -H; R6 = -H; R8 = -H; R9 = -H; each R11 = -H; and R12 = -H.  Claims 1, 2, 5, 7-10, 12, 13, 16, 18, 19, 21, 22, 24-26, 28, 29, 33-35, 37, 38, 45, 46, 48 and 49 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Likewise, the inventor or joint inventor should further note that the elected species, shown to the right above, was found to be free of the prior art.  Thus, the examiner has expanded the forthcoming prosecution to include all claims relevant to the genus of Group I, for a first Office action and prosecution on the merits.
	Moreover, the inventor or joint inventor should further note that claims 50-54 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-49 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Rx and R1, together with the nitrogen atom to which they are attached, form a monocyclic, bicyclic, or tricyclic nitrogen-containing ring system selected from the group consisting of:
(a)	a 4- to 7-membered heterocyclyl;
(b)	a 5- to 7-membered monocyclic heteroaryl;
(c)	an 8- to 14-membered bicyclic heteroaryl; and
(d)	an 11- to 15-membered tricyclic heteroaryl;

	wherein the 4- to 7-membered heterocyclyl, 5- to 7-membered monocyclic heteroaryl, 8- to 14-membered bicyclic heteroaryl, or 11- to 15-membered tricyclic heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-3 haloalkyl, C1-6 alkylene-S(O)w-C1-3 alkyl, C(NORa)H, C(NORa)C1-3 alkyl, C(O)R10, C(O)N(R10)2, C(O)OR10, N(R10)2, NRaC(O)R10, NRaS(O)wR10, NRaS(O)(NRa)C1-3 alkyl, N=[S(O)(C1-3 alkyl)2], N[S(O)2C1-3 alkyl]2, OR10, =O, OS(O)wR10, P(O)(R10)2, S(O)wR10, S(O)wN(R10)2, heterocyclyl, heteroaryl, and R10;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and =O;

	wherein when R10 is phenyl, each phenyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and Ophenyl; and


	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2;

	R4 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)N(R6)2, N(R6)2, OH, or OC1-6 alkyl, wherein the C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, or OC1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, OH, and =O;
	R5 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)N(R6)2, N(R6)2, OH, or OC1-6 alkyl, wherein the C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, or OC1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, OH, and =O; or
	R4 and R5, together with the carbon atom to which they are attached, form a saturated or partially unsaturated 3- to 7-membered carbocyclic or heterocyclic ring, wherein the 3- to 7-membered carbocyclic or heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, N(R6)2, OH, OC1-6 alkyl, and =O;
	each R6 is independently hydrogen, C1-6 alkyl, C(O)OC1-4 alkyl, or phenyl;
	R8 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)NH2, N(R6)2, or OR6; or
	R4 and R8, together with the carbon atoms to which they are attached, form a 3- to 7-membered carbocyclic or heterocyclic ring, wherein the 3- to 7-membered carbocyclic or heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, N(R6)2, OH, OC1-6 alkyl, and =O;
	R9 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)NH2, N(R6)2, or OR6;
	each R10 is independently hydrogen, C1-6 alkyl, C2-6 heteroalkyl, C2-6 alkenyl, C2-6 alkynyl, P(O)(R20)2, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocycloalkyl, aryl, or heteroaryl, wherein each C1-6 alkyl, C2-6 heteroalkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocycloalkyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(NRa)Rb, C(O)R20, NRaRb, NRaC(O)R20, OH, and OC1-6 alkyl;
	each R11 is independently hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, arylalkylene, heteroarylalkylene, C(O)N(R6)2, C(O)OH, N(R6)2, OH, OC1-6 alkyl, aryl, or heteroaryl, wherein each C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, arylalkylene, heteroarylalkylene, OC1-6 alkyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH; or
	R8 and R11, together with the carbon atoms to which they are attached, form a 5- to 7-membered carbocyclic or heterocyclic ring;
	each R12 is independently hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, arylalkylene, heteroarylalkylene, C(O)N(R6)2, C(O)OH, N(R6)2, OH, OC1-6 alkyl, aryl, or heteroaryl, wherein each C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, arylalkylene, heteroarylalkylene, OC1-6 alkyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH; or
	R4 and R12, together with the carbon atoms to which they are attached, form a 5- to 7-membered carbocyclic or heterocyclic ring; or
	R11 and R12, together with the carbon atoms to which they are attached, form a 5- to 7-membered heterocyclic ring;
	each R20 is independently hydrogen, halogen, C1-6 alkyl, NRaRb, OH, or OC1-6 alkyl;
	each Ra is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O;
	each Rb is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O; or
	each Ra and Rb, together with the nitrogen atom to which they are attached, independently forms a monocyclic 4- to 6-membered heterocyclic ring, wherein the 4- to 6-membered heterocyclic ring optionally contains one additional heteroatom selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the 4- to 6-membered heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O;
	m is 0, 1, 2, or 3;
	n is 0, 1, 2, or 3; and
	each w is independently 0, 1, or 2;

	with the proviso that the sum of m and n is 2, 3, or 4.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form an optionally substituted, monocyclic, bicyclic, or tricyclic nitrogen-containing ring system selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,.
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,.
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,.
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,.
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,.
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,.
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,  
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, and 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,
	
	wherein the optionally substituted, monocyclic, bicyclic, or tricyclic nitrogen-containing ring system is optionally further substituted with one or more substituents independently selected from the group consisting of F, Cl, CN, C1-4 alkyl, CH2C(O)NH2, CH2C(O)NHC1-4 alkyl, CH2C(O)N(C1-4 alkyl)2, CH2C(O)OH, CH2C(O)OC1-4 alkyl, CH2NH2, CH2NHC1-4 alkyl, CH2N(C1-4 alkyl)2, CH2NHC(O)C1-4 alkyl, C2-6 alkenyl, C2-4 alkynyl, C(NOH)H, C(NOCH3)H, C(NOH)CH3, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, NH2, NHC1-4 alkyl, N(C1-4 alkyl)2, NHC(O)C1-4 alkyl, OC1-4 alkyl, S(O)2C1-4 alkyl, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocyclyl, phenyl, and heteroaryl;

	wherein each C1-4 alkyl substituent is optionally and independently substituted with one or more substituents independently selected from the group consisting of F, CN, OH, and OC1-2 alkyl;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted with one or more substituents independently selected from the group consisting of F, CN, OH, and OC1-2 alkyl;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and =O; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each heteroaryl substituent is independently selected from the group consisting of pyrazol-1-yl, pyrazol-3-yl, pyrazol-4-yl, imidazol-2-yl, isoxazol-5-yl, oxazol-2-yl, oxazol-5-yl, thiazol-2-yl, thiazol-5-yl, 1,2,4-triazol-1-yl, 1,2,4-triazol-3-yl, 1,3,4-triazol-2-yl, 1,2,4-oxadiazol-3-yl, 1,3,4-oxadiazol-2-yl, 1,3,4-thiadiazol-2-yl, pyrid-2-yl, pyrid-3-yl, and pyrid-4-yl;

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of C1-2 alkyl, C1-2 fluoroalkyl, C1-2 alkylOH, and C1-2 alkylOC1-2 alkyl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each heterocyclyl substituent is independently selected from the group consisting of pyrrolidin-1-yl, pyrrolidin-2-on-4-yl, tetrahydrofuran-2-yl, tetrahydrofuran-3-yl, 2,5-dihydrofuran-3-yl, 1,2,4-oxadiazol-5-on-3-yl, piperidin-1-yl, piperidin-4-yl, 1,2,3,6-tetrahydropyridin-4-yl, tetrahydropyran-2-yl, piperazin-1-yl, piperazin-3-on-1-yl, and morpholin-4-yl;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of C1-2 alkyl, C1-2 fluoroalkyl, C1-2 alkylOH, and C1-2 alkylOC1-2 alkyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydroquinolinyl;

	wherein the 1,2,3,4-tetrahydroquinolinyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)N(R10)2, and heteroaryl; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydro-1,5-naphthyridinyl;

	wherein the 1,2,3,4-tetrahydro-1,5-naphthyridinyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)N(R10)2, and heteroaryl; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

m is 1 or 2; and
n is 1.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is hydrogen, halogen, CN, C1-3 alkyl, C1-3 alkylC(O)OH, C1-3 alkylN(R6)2, C1-3 alkylOR6, C(O)NH2, N(R6)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 alkylN(R6)2, C1-3 alkylOR6, or OC1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH;
	R5 is hydrogen, halogen, CN, C1-3 alkyl, C1-3 alkylC(O)OH, C1-3 alkylN(R6)2, C1-3 alkylOR6, C(O)NH2, N(R6)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl, C1-3 alkylN(R6)2, C1-3 alkylOR6, or OC1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH; or
	R4 and R5, together with the carbon atom to which they are attached, form a saturated or partially unsaturated 3- to 7-membered carbocyclic or heterocyclic ring, wherein the 3- to 7-membered carbocyclic or heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, N(R6)2, OH, OC1-6 alkyl, and =O; or
	R4 and R8, together with the carbon atoms to which they are attached, form a 3- to 7-membered carbocyclic or heterocyclic ring; and
	each R6 is independently hydrogen or C1-3 alkyl.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 is selected from the group consisting of:

    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
, 
    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,.
    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
, 
    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
,

    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
, 
    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
, 
    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
, 
    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
,.
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
, ,
    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
,.
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
,

    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
, 
    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, and 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 is selected from the group consisting of:

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
 and 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
.

	Appropriate correction is required.


	Claim 11 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
 is:

    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
.

	Appropriate correction is required.

	Claim 12 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound of Formula (II):

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale

(II)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Rx and R1, together with the nitrogen atom to which they are attached, form a monocyclic, bicyclic, or tricyclic nitrogen-containing ring system selected from the group consisting of:
(a)	a 4- to 7-membered heterocyclyl;
(b)	a 5- to 7-membered monocyclic heteroaryl;
(c)	an 8- to 14-membered bicyclic heteroaryl; and
(d)	an 11- to 15-membered tricyclic heteroaryl;

	wherein the 4- to 7-membered heterocyclyl, 5- to 7-membered monocyclic heteroaryl, 8- to 14-membered bicyclic heteroaryl, or 11- to 15-membered tricyclic heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, NO2, C1-3 haloalkyl, C1-6 alkylene-S(O)w-C1-3 alkyl, C(NORa)H, C(NORa)C1-3 alkyl, C(O)R10, C(O)N(R10)2, C(O)OR10, N(R10)2, NRaC(O)R10, NRaS(O)wR10, NRaS(O)(NRa)C1-3 alkyl, N[S(O)2C1-3 alkyl]2, OR10, =O, OS(O)wR10, P(O)(R10)2, S(O)wR10, S(O)wN(R10)2, heterocyclyl, heteroaryl, and R10;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and =O;

	wherein when R10 is phenyl, each phenyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and Ophenyl; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2;

	R4 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)N(R6)2, N(R6)2, OH, or OC1-6 alkyl, wherein the C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, or OC1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, OH, and =O;
	R5 is hydrogen, halogen, CN, C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, C(O)N(R6)2, N(R6)2, OH, or OC1-6 alkyl, wherein the C1-6 alkyl, C1-6 alkylN(R6)2, C1-6 alkylOR6, or OC1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, OH, and =O; or
	R4 and R5, together with the carbon atom to which they are attached, form a saturated or partially unsaturated 3- to 7-membered carbocyclic or heterocyclic ring, wherein the 3- to 7-membered carbocyclic or heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, N(R6)2, OH, OC1-6 alkyl, and =O;
	each R6 is independently hydrogen, C1-6 alkyl, C(O)OC1-4 alkyl, or phenyl;
	each R10 is independently hydrogen, C1-6 alkyl, C2-6 heteroalkyl, C2-6 alkenyl, C2-6 alkynyl, P(O)(R20)2, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocycloalkyl, aryl, or heteroaryl, wherein each C1-6 alkyl, C2-6 heteroalkyl, C2-6 alkenyl, C2-6 alkynyl, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocycloalkyl, aryl, and heteroaryl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C1-6 haloalkyl, C(NRa)Rb, C(O)R20, NRaRb, NRaC(O)R20, OH, and OC1-6 alkyl;
	each R20 is independently hydrogen, halogen, C1-6 alkyl, NRaRb, OH, or OC1-6 alkyl;
	each Ra is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O;
	each Rb is independently hydrogen or C1-6 alkyl, wherein each C1-6 alkyl is optionally and independently substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O; or

	each Ra and Rb, together with the nitrogen atom to which they are attached, independently forms a monocyclic 4- to 6-membered heterocyclic ring, wherein the 4- to 6-membered heterocyclic ring optionally contains one additional heteroatom selected from the group consisting of nitrogen, oxygen, and sulfur, and further wherein the 4- to 6-membered heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, OH, and =O;
	q is 0 or 1; and
	each w is independently 0, 1, or 2.

	Appropriate correction is required.

	Claim 13 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form an optionally substituted, monocyclic, bicyclic, or tricyclic nitrogen-containing ring system selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,.
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,.
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,.
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,.
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,.
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
,.
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
,

    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,  
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,

    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
,

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
, 
    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
,

    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
, 
    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
, and 
    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
,
	
	wherein the optionally substituted, monocyclic, bicyclic, or tricyclic nitrogen-containing ring system is optionally further substituted with one or more substituents independently selected from the group consisting of F, Cl, CN, C1-4 alkyl, CH2C(O)NH2, CH2C(O)NHC1-4 alkyl, CH2C(O)N(C1-4 alkyl)2, CH2C(O)OH, CH2C(O)OC1-4 alkyl, CH2NH2, CH2NHC1-4 alkyl, CH2N(C1-4 alkyl)2, CH2NHC(O)C1-4 alkyl, C2-6 alkenyl, C2-4 alkynyl, C(NOH)H, C(NOCH3)H, C(NOH)CH3, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, NH2, NHC1-4 alkyl, N(C1-4 alkyl)2, NHC(O)C1-4 alkyl, OC1-4 alkyl, S(O)2C1-4 alkyl, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocyclyl, phenyl, and heteroaryl;

	wherein each C1-4 alkyl substituent is optionally and independently substituted with one or more substituents independently selected from the group consisting of F, CN, OH, and OC1-2 alkyl;

	wherein each C3-6 cycloalkyl substituent is optionally and independently substituted with one or more substituents independently selected from the group consisting of F, CN, OH, and OC1-2 alkyl;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, and =O; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 13, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each heteroaryl substituent is independently selected from the group consisting of pyrazol-1-yl, pyrazol-3-yl, pyrazol-4-yl, imidazol-2-yl, isoxazol-5-yl, oxazol-2-yl, oxazol-5-yl, thiazol-2-yl, thiazol-5-yl, 1,2,4-triazol-1-yl, 1,2,4-triazol-3-yl, 1,3,4-triazol-2-yl, 1,2,4-oxadiazol-3-yl, 1,3,4-oxadiazol-2-yl, 1,3,4-thiadiazol-2-yl, pyrid-2-yl, pyrid-3-yl, and pyrid-4-yl;

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of C1-2 alkyl, C1-2 fluoroalkyl, C1-2 alkylOH, and C1-2 alkylOC1-2 alkyl.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 13, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each heterocyclyl substituent is independently selected from the group consisting of pyrrolidin-1-yl, pyrrolidin-2-on-4-yl, tetrahydrofuran-2-yl, tetrahydrofuran-3-yl, 2,5-dihydrofuran-3-yl, 1,2,4-oxadiazol-5-on-3-yl, piperidin-1-yl, piperidin-4-yl, 1,2,3,6-tetrahydropyridin-4-yl, tetrahydropyran-2-yl, piperazin-1-yl, piperazin-3-on-1-yl, and morpholin-4-yl;

	wherein each heterocyclyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of C1-2 alkyl, C1-2 fluoroalkyl, C1-2 alkylOH, and C1-2 alkylOC1-2 alkyl.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydroquinolinyl;

	wherein the 1,2,3,4-tetrahydroquinolinyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)N(R10)2, and heteroaryl; and


	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 17 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Rx and R1, together with the nitrogen atom to which they are attached, form 1,2,3,4-tetrahydro-1,5-naphthyridinyl;

	wherein the 1,2,3,4-tetrahydro-1,5-naphthyridinyl is optionally substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)N(R10)2, and heteroaryl; and

	wherein each heteroaryl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C1-3 alkylOH, C1-3 alkylOC1-3 alkyl, and C(O)N(R10)2.

	Appropriate correction is required.

	Claim 18 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is hydrogen, halogen, C1-3 alkyl, N(R6)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH; and
	R5 is hydrogen, halogen, C1-3 alkyl, N(R6)2, OH, or OC1-3 alkyl, wherein the C1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, NH2, and OH.

	Appropriate correction is required.

	Claim 19 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is F, CH3, CH2OH, CH2NH2, CH2NHCH3, NH2, or OCH3; and
	R5 is F, CH3, CH2OH, CH2NH2, CH2NHCH3, NH2, or OCH3.

	Appropriate correction is required.

	Claim 20 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted, saturated or partially unsaturated, 3- to 7-membered carbocyclic or heterocyclic ring selected from the group consisting of:

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,.
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image73.png
    200
    400
    media_image73.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, and 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
.

	Appropriate correction is required.

	Claim 21 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 12, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein q is 1.

	Appropriate correction is required.

	Claim 22 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	A compound of Formula (III):

    PNG
    media_image76.png
    200
    400
    media_image76.png
    Greyscale

(III)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	Z1 is -C(R23)2-, -C(O)-, -NR61-, or -O-;
	Z2 is CR22 or N;
	R21 is hydrogen, halogen, CN, C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, C(O)N(R6)2, N(R6)2, OH, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl, wherein the C1-6 alkyl, C2-6 alkenyl, C2-6 alkynyl, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)R26, C(O)N(R6)2, C(O)OR26, N(R6)2, and OC1-3 alkyl, and further wherein each C1-3 alkyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of OH and OCH3;
	R22 is hydrogen, halogen, CN, C1-6 alkyl, C(O)N(R6)2, N(R6)2, OH, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl, wherein the C1-6 alkyl, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C1-3 alkyl, C1-3 haloalkyl, C(O)R26, C(O)N(R6)2, C(O)OR26, N(R6)2, OH, OC1-3 alkyl, and =O, and further wherein each C1-3 alkyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of OH and OCH3;
	each R23 is independently hydrogen, halogen, or C1-6 alkyl;
	R24 is hydrogen, halogen, or C1-6 alkyl;
	each R26 is independently hydrogen or C1-3 alkyl;
	R29 is hydrogen, halogen, C1-6 alkyl, C(O)N(R6)2, N(R6)2, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl, wherein the C1-6 alkyl, OC1-6 alkyl, C3-6 cycloalkyl, heterocycloalkyl, phenyl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, C1-3 alkyl, C1-3 haloalkyl, C(O)R26, C(O)N(R6)2, C(O)OR26, and N(R6)2, and further wherein each C1-3 alkyl substituent is optionally and independently substituted with one, two, or three substituents independently selected from the group consisting of OH and OCH3;
	R4 is hydrogen, halogen, CN, C1-6 alkyl, C(O)N(R6)2, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, OH, and =O;

	R5 is hydrogen, halogen, CN, C1-6 alkyl, C(O)N(R6)2, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, OH, and =O; or
	R4 and R5, together with the carbon atom to which they are attached, form a 4- to 6-membered carbocyclic or heterocyclic ring, wherein the 4- to 6-membered carbocyclic or heterocyclic ring is optionally substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C(O)N(R6)2, N(R6)2, OC1-6 alkyl, and =O;
	each R6 is independently hydrogen, C1-6 alkyl, C(O)OC1-4 alkyl, or phenyl;
	R61 is hydrogen, C1-6 alkyl, C(O)C1-6 alkyl, C3-6 cycloalkyl, or phenyl, wherein the C1-6 alkyl is optionally substituted with one or two independently selected halogen substituents, and further wherein the C3-6 cycloalkyl is optionally substituted with one or two substituents independently selected from the group consisting of C1-2 alkyl and OH; and
	q is 0 or 1.

	Appropriate correction is required.

	Claim 23 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z2 is N.

	Appropriate correction is required.

	Claim 24 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z2 is CH.

	Appropriate correction is required.

	Claim 25 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein Z1 is -C(R23)2-.

	Appropriate correction is required.

	Claim 26 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 25, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R23 is independently hydrogen.

	Appropriate correction is required.

	Claim 27 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 25, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein each R23 is independently CH3.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R22 is hydrogen; and
R24 is hydrogen.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R21 is hydrogen, halogen, CN, CF3, C(O)N(R6)2, N(R6)2, phenyl, or heteroaryl.

	Appropriate correction is required.

	Claim 30 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R21 is C(O)NHCH3.

	Appropriate correction is required.

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R21 is optionally substituted heteroaryl.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 31, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein the optionally substituted heteroaryl is selected from the group consisting of pyrazol-1-yl, pyrazol-3-yl, 1-methylpyrazol-3-yl, pyrazol-4-yl, 1-methylpyrazol-4-yl, 1-(difluoromethyl)pyrazol-4-yl, 1-ethylpyrazol-4-yl, 1-(2-hydroxyethyl)pyrazol-4-yl, 1-(2-methoxyethyl)pyrazol-4-yl, 1-(n-propyl)pyrazol-4-yl, 1-(isopropyl)pyrazol-4-yl, 1-methylpyrazol-5-yl, isoxazol-4-yl, oxazol-2-yl, 4-methyloxazol-2-yl, oxazol-5-yl, thiazol-2-yl, 4-methylthiazol-2-yl, 5-methylthiazol-2-yl, thiazol-5-yl, 1,2,4-triazol-1-yl, 1,2,4-triazol-4-yl, 1,2,4-triazol-5-yl, 1,2,4-oxadiazol-3-yl, 5-methyl-1,2,4-oxadiazol-3-yl, 5-ethyl-1,2,4-oxadiazol-3-yl, 5-(isopropyl)-1,2,4-oxadiazol-3-yl, 5-methyl-1,3,4-oxadiazol-2-yl, 5-methyl-1,3,4-thiadiazol-2-yl, pyridazin-3-yl, pyridazin-4-yl, pyrimidin-5-yl, and pyrazin-2-yl.

	Appropriate correction is required.

	Claim 33 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R21 is hydrogen.

	Appropriate correction is required.

	Claim 34 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is hydrogen, halogen, C1-3 alkyl, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, and OH; and
	R5 is hydrogen, halogen, C1-3 alkyl, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, and OH.

	Appropriate correction is required.

	Claim 35 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is F, CH3, CH2NH2, CH2NHCH3, CH2OH, or NH2; and
	R5 is F, CH3, CH2NH2, CH2NHCH3, CH2OH, or NH2.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted 4- to 6-membered carbocyclic or heterocyclic ring selected from the group consisting of:

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,.
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, and 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 22, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein q is 1.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A compound of Formula (IV):

    PNG
    media_image77.png
    200
    400
    media_image77.png
    Greyscale

(IV)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	A is selected from the group consisting of:

    PNG
    media_image78.png
    200
    400
    media_image78.png
    Greyscale
, 
    PNG
    media_image79.png
    200
    400
    media_image79.png
    Greyscale
, 
    PNG
    media_image80.png
    200
    400
    media_image80.png
    Greyscale
, and 
    PNG
    media_image81.png
    200
    400
    media_image81.png
    Greyscale
;

wherein:
	R17 is hydrogen, F, Cl, CN, CHF2, CF3, CH2C(O)NH2, CH2C(O)NHC1-4 alkyl, CH2C(O)NHC1-4 alkyl-heteroaryl, CH2C(O)N(C1-4 alkyl)2, CH2C(O)OH, CH2C(O)OC1-4 alkyl, CH2NH2, CH2NHC1-4 alkyl, CH2N(C1-4 alkyl)2, CH2NHC(O)C1-4 alkyl, CH2S(O)2C1-4 alkyl, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C(NOH)H, C(NOH)C1-4 alkyl, C(NOC1-4 alkyl)H, C(O)NH2, C(O)NHC1-4 alkyl, C(O)NHC1-4 alkyl-heteroaryl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, NH2, NHC1-4 alkyl, N(C1-4 alkyl)2, NHC(O)C1-4 alkyl, OC1-4 alkyl, Oheteroaryl, S(O)2C1-4 alkyl, C3-6 cycloalkyl, C5-6 cycloalkenyl, heterocyclyl, phenyl, or heteroaryl;

	wherein the C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C3-6 cycloalkyl, or C5-6 cycloalkenyl is optionally substituted with one, two, or three F substituents, one or two CN substituents, one or two C1-2 alkyl substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	wherein the heterocyclyl is optionally substituted with one or more substituents independently selected from the group consisting of C1-2 alkyl and OH;

	wherein the O-heteroaryl or heteroaryl is optionally substituted with one or more independently selected C1-2 alkyl substituents;

	wherein each C1-2 alkyl substituent of the heterocyclyl, O-heteroaryl, or heteroaryl is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	R18 is hydrogen, F, Cl, CN, NO2, CH2C(O)NH2, CH2C(O)NHC1-4 alkyl, CH2C(O)N(C1-4 alkyl)2, CH2C(O)OH, CH2C(O)OC1-4 alkyl, CH2SC1-4 alkyl, CH2S(O)C1-4 alkyl, CH2S(O)2C1-4 alkyl, C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, NH2, NHC(O)C1-4 alkyl, NHS(O)2C1-4 alkyl, N(C1-4 alkyl)S(O)2C1-4 alkyl, N=[S(O)(C1-4 alkyl)2], N[S(O)2C1-4 alkyl]2, OC1-4 alkyl, SC1-4 alkyl, S(O)C1-4 alkyl, S(O)(NH)C1-4 alkyl, S(O)2C1-4 alkyl, S(O)2C3-4 cycloalkyl, S(O)2heteroaryl, C3-4 cycloalkyl, heterocyclyl, phenyl, or heteroaryl;

	wherein the C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, or C3-4 cycloalkyl is optionally substituted with one, two, or three F substituents, one or two CN substituents, one or two C1-2 alkyl substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	wherein the heterocyclyl, phenyl, or heteroaryl is optionally substituted with one or more substituents independently selected from the group consisting of F, C1-2 alkyl, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, and cyclopropyl; and

	wherein each C1-2 alkyl substituent of the heterocyclyl, phenyl, or heteroaryl is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	R19 is hydrogen or C1-4 alkyl, wherein the C1-4 alkyl is optionally substituted with one, two, or three F substituents, one or two CN substituents, one or two C1-2 alkyl substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	R20 is hydrogen or C1-4 alkyl, wherein the C1-4 alkyl is optionally substituted with one, two, or three F substituents, one or two CN substituents, one or two C1-2 alkyl substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents; or
	R19 and R20, together with the carbon atom to which they are attached, form C2-4 alkenyl, wherein the C2-4 alkenyl is optionally substituted with one or two F substituents;
	R21 is hydrogen, (CH2)1-4C(O)NH2, (CH2)1-4C(O)NHC1-4 alkyl, (CH2)1-4C(O)N(C1-4 alkyl)2, (CH2)1-4C(O)OC1-4 alkyl, (CH2)1-4S(O)2C1-4 alkyl, C1-4 alkyl, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OC1-4 alkyl, S(O)2C1-4 alkyl, C3-4 cycloalkyl, or heterocyclyl;

	wherein the C1-4 alkyl or C3-4 cycloalkyl is optionally substituted with one, two, or three F substituents, one or two CN substituents, one or two C1-2 alkyl substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents;

	R4 is hydrogen, halogen, CN, C1-6 alkyl, C(O)N(R6)2, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, OH, and =O;
	R5 is hydrogen, halogen, CN, C1-6 alkyl, C(O)N(R6)2, or N(R6)2, wherein the C1-6 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, OH, and =O; or
	R4 and R5, together with the carbon atom to which they are attached, form a 4- to 6-membered carbocyclic or heterocyclic ring, wherein the 4- to 6-membered carbocyclic or heterocyclic ring is optionally substituted with one or two substituents independently selected from the group consisting of halogen, CN, C1-6 alkyl, C(O)N(R6)2, N(R6)2, OC1-6 alkyl, and =O;
	each R6 is independently hydrogen, C1-6 alkyl, C(O)OC1-4 alkyl, or phenyl; and
	q is 0 or 1.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R17 is  pyrazol-1-yl, pyrazol-3-yl, pyrazol-4-yl, imidazol-2-yl, isoxazol-5-yl, oxazol-2-yl, oxazol-5-yl, thiazol-2-yl, thiazol-5-yl, 1,2,4-triazol-1-yl, 1,2,4-triazol-3-yl, 1,3,4-triazol-2-yl, 1,2,4-oxadiazol-3-yl, 1,3,4-oxadiazol-2-yl, 1,3,4-thiadiazol-2-yl, pyrid-2-yl, pyrid-3-yl, or pyrid-4-yl;

	wherein R17 is optionally substituted with one or more independently selected C1-2 alkyl substituents; and

	wherein each C1-2 alkyl substituent of R17 is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R17 is  pyrrolidin-1-yl, tetrahydrofuran-3-yl, 2,5-dihydrofuran-3-yl, 1,2,4-oxadiazol-5-on-3-yl, piperidin-1-yl, piperidin-4-yl, 1,2,3,6-tetrahydropyridin-4-yl, tetrahydropyran-2-yl, piperazin-1-yl, piperazin-3-on-1-yl, or morpholin-4-yl;

	wherein R17 is optionally substituted with one or more substituents independently selected from the group consisting of C1-2 alkyl and OH; and

	wherein each C1-2 alkyl substituent of R17 is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity and consistency the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R18 is phenyl, pyrazol-3-yl, pyrazol-4-yl, thiazol-2-yl, 1,2,4-oxadiazol-3-yl, 1,3,4-oxadiazol-2-yl, pyrid-2-yl, pyrid-3-yl, or pyrid-4-yl;

	wherein R18 is optionally substituted with one or more substituents independently selected from the group consisting of F, C1-2 alkyl, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, and cyclopropyl; and

	wherein each C1-2 alkyl substituent of R18 is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents.

	Appropriate correction is required.


	Claim 42 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R18 is pyrroldin-2-on-4-yl, oxiranyl, tetrahydrofuranyl, oxazolidin-2-on-3-yl, isothiazolidin-2-yl-1,1-dioxide, tetrahydropyranyl, or morpholinyl;

	wherein R18 is optionally substituted with one or more substituents independently selected from the group consisting of F, C1-2 alkyl, C(O)NH2, C(O)NHC1-4 alkyl, C(O)N(C1-4 alkyl)2, C(O)OH, C(O)OC1-4 alkyl, and cyclopropyl; and

	wherein each C1-2 alkyl substituent of R18 is optionally and independently substituted with one, two, or three F substituents, one or two OH substituents, or one or two OC1-2 alkyl substituents.

	Appropriate correction is required.

	Claim 43 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt thereof, wherein:

A is a stereoisomer selected from the group consisting of:

    PNG
    media_image82.png
    200
    400
    media_image82.png
    Greyscale
 and 
    PNG
    media_image83.png
    200
    400
    media_image83.png
    Greyscale
;

wherein:
R19 is CH3 or CHF2.

	Appropriate correction is required.

	Claim 44 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt thereof, wherein:

A is a stereoisomer selected from the group consisting of:

    PNG
    media_image84.png
    200
    400
    media_image84.png
    Greyscale
 and 
    PNG
    media_image85.png
    200
    400
    media_image85.png
    Greyscale
;

wherein:
R20 is CH3 or CHF2.

	Appropriate correction is required.

	Claim 45 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt thereof, wherein:

	R4 is hydrogen, halogen, C1-3 alkyl, or N(R6)2, wherein the C1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, and OH; and
	R4 is hydrogen, halogen, C1-3 alkyl, or N(R6)2, wherein the C1-3 alkyl is optionally substituted with one or more substituents independently selected from the group consisting of halogen, N(R6)2, and OH.

	Appropriate correction is required.

	Claim 46 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 46, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

	R4 is F, CH3, CH2NH2, CH2NHCH3, CH2OH, or NH2; and
	R5 is F, CH3, CH2NH2, CH2NHCH3, CH2OH, or NH2.

	Appropriate correction is required.

	Claim 47 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R4 and R5, together with the carbon atom to which they are attached, form an optionally substituted 4- to 6-membered carbocyclic or heterocyclic ring selected from the group consisting of:

    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
, 
    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,.
    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale
,

    PNG
    media_image70.png
    200
    400
    media_image70.png
    Greyscale
, 
    PNG
    media_image71.png
    200
    400
    media_image71.png
    Greyscale
, 
    PNG
    media_image72.png
    200
    400
    media_image72.png
    Greyscale
, 
    PNG
    media_image74.png
    200
    400
    media_image74.png
    Greyscale
, and 
    PNG
    media_image75.png
    200
    400
    media_image75.png
    Greyscale
.

	Appropriate correction is required.

	Claim 48 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 38, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein q is 1.

	Appropriate correction is required.

	Claim 49 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 7-11 and 49 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 1 recites the limitations, (1) N(CO)R10 and NS(O)wR10, with respect to optional substituents for Rx together with R1; and (2) or R4 and R8, taken together with the atoms to which they are attached, form a 4-7 membered carbocyclic or heterocyclic ring; or R4 is absent, and R4 and R8, taken together with the atoms to which they are attached, form a 3-membered carbocyclic or heterocyclic ring, respectively, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]-pyrazines of the Formula (I), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Likewise, the inventor or joint inventor should further note that claim 1 recites the broad limitations, (1) NRaS(O)wR10, OR10, S(O)wN(R10)2, and R10, respectively, with regard to optional substituents for Rx together with R1, and the claim also recites (1) NHS(O)2C1-3 alkyl, OH, S(O)NHR10, S(O)NRaC1-3 alkyl, C1-3 alkyl, C2-6 alkynyl, C3-6 cycloalkyl, phenyl, and heteroaryl, respectively, with regard to optional substituents for Rx together with R1, which are the narrower statements of the limitations.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 2 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 2 recites the limitation, (CH2)0-1(C1-4 alkyl)2, with respect to optional substituents for Rx together with R1, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, 1,2,4-triazol-2-yl, with respect to heteroaryl, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo-[3,4-b]pyrazine of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo-[3,4-b]pyrazines of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 4 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 4 recites the limitation, The compound of claim 2,… wherein heterocyclyl may be optionally substituted with hydroxyl, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 2, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).  According to claim 1, the heterocyclyl substituent is not recited as optionally substituted with hydroxyl, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 8 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the limitation, The compound of claim 1,… wherein said C1-3 alkyl, OC1-3 alkyl, C1-3 alkylOR6, or C1-3 alkylN(R6)2 is optionally substituted with… N(R6)2, in lines 1-6 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).  According to claim 1, neither R4, nor R5 is recited as optionally substituted with N(R6)2, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 8 also recites the limitations, or R4 and R8, taken together with the atoms to which they are attached, form a 4-7 membered carbocyclic or heterocyclic ring; or R4 is a bond, and R4 and R8, taken together with the atoms to which they are attached, form a 3-membered carbocyclic or heterocyclic ring, respectively, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (I).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (I).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claims 12 and 18-21 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 12 recites the limitations, (1) N(CO)R10 and NS(O)wR10, with respect to optional substituents for Rx together with R1; and (2) or R4 and R8, taken together with the atoms to which they are attached, form a 4-7 membered carbocyclic or heterocyclic ring; or R4 is absent, and R4 and R8, taken together with the atoms to which they are attached, form a 3-membered carbocyclic or heterocyclic ring, respectively, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (II).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.

	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Similarly, the inventor or joint inventor should further note that claim 12 also recites the limitation, A compound of Formula (II):… wherein… R8, R9, R11 and R12 is….  There is insufficient antecedent basis, in claim 12, for this limitation, with respect to the substituted pyrazolo[3,4-b]-pyrazines of the Formula (II).  According to claim 12, neither R8, nor R9, R11 and/or R12 is recited, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Likewise, the inventor or joint inventor should further note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Next, the inventor or joint inventor should further note that claim 12 recites the broad limitations, (1) NRaS(O)wR10, OR10, S(O)wN(R10)2, and R10, respectively, with respect to optional substituents for Rx together with R1, and the claim also recites (1) NHS(O)2C1-3 alkyl, OH, S(O)NHR10, S(O)NRaC1-3 alkyl, C1-3 alkyl, C2-6 alkynyl, C1-6 cycloalkyl, phenyl, and heteroaryl, respectively, with regard to optional substituents for Rx together with R1, which are the narrower statements of the limitations.
	Then, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 13 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 13 recites the limitation, (CH2)0-1(C1-4 alkyl)2, with respect to optional substituents for Rx together with R1, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (II).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 14 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 14 recites the limitation, 1,2,4-triazol-2-yl, with respect to heteroaryl, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo-[3,4-b]pyrazine of the Formula (II).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 15 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 15 recites the limitation, The compound of claim 13,… wherein heterocyclyl may be optionally substituted with hydroxyl, in lines 1-5 of the claim.  There is insufficient antecedent basis, in claim 13, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  According to claim 12, the heterocyclyl substituent is not recited as optionally substituted with hydroxyl, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 18 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 18 recites the limitation, The compound of claim 12,… wherein said C1-3 alkyl is optionally substituted with… N(R6)2, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 12, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  According to claim 12, neither R4, nor R5 is recited as optionally substituted with N(R6)2, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 19 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 19 recites the limitation, CH(NH)2CH3, with regard to R4 and R5, respectively, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (II).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (II).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 32 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 32 recites the limitation, The compound of claim 31, wherein R21 is… (shown to the right).  There is insufficient antecedent basis, in claim 31, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).  According to claim 22, the heteroaryl of R21 is not recited as optionally substituted with oxetan-3-yl (i.e. heterocycloalkyl), with respect to the substituted pyrazolo[3,4-b]-pyrazines of the Formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 34 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 34 recites the limitation, The compound of claim 22, wherein R4 and R5 are each independently… hydroxyl or -(C1-C3)alkoxy, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 22, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).  According to claim 22, R4 and R5 are not recited as either hydroxyl, or -(C1-C3)alkoxy, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 35 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 35 recites the limitation, The compound of claim 22, wherein R4 and R5 are each independently… OCH3, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 22, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).  According to claim 22, neither R4, nor R5, is recited as OCH3, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 35 also recites the limitation, CH(NH)2CH3, with regard to R4 and R5, respectively, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (III).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (III), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (III) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 36 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
	The inventor or joint inventor should note that claim 36 recites the limitation, The compound of claim 22, wherein R4 and R5 taken together are… (shown to the right).  There is insufficient antecedent basis, in claim 22, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).  According to claim 22, the 4-6 membered heterocyclic ring formed by R4 and R5 taken together with the carbon to which they are attached is not recited as optionally substituted with hydroxyl, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (III).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 38-48 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 38 recites the limitation, q, with respect to Formula (IV), where the limitation is indefinite, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]-pyrazine of the Formula (IV).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo-[3,4-b]pyrazines of the Formula (IV).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 38 also recites the limitations, C=N-OH, C=N-OC1-4 alkyl, and (CH2)0-1(C1-4 alkyl)2, respectively, with regard to R17, where the limitations are implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (IV).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 39 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 39 recites the limitation, 1,2,4-triazol-2-yl, with respect to heteroaryl, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo-[3,4-b]pyrazine of the Formula (IV).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 39 also recites the limitation, The compound of claim 38, wherein… R17 may optionally be substituted with one or more hydroxyl, in lines 1-6 of the claim.  There is insufficient antecedent basis, in claim 38, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  According to claim 38, the heteroaryl of R17 is not recited as optionally substituted with hydroxyl, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 42 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 42 recites the limitation, The compound of claim 38, wherein R18 is… CH2-morpholino or CH2-oxazolidin-3-yl-2-one, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 38, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  According to claim 38, R18 is not recited as either CH2-morpholino, or CH2-oxazolidin-3-yl-2-one, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 45 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 45 recites the limitation, The compound of claim 38, wherein R4 and R5 are each independently… hydroxyl or (C1-C3)alkoxy, in lines 1-3 of the claim.  There is insufficient antecedent basis, in claim 38, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  According to claim 38, neither R4, nor R5, is recited as either hydroxyl, or (C1-C3)alkoxy, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 46 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 46 recites the limitation, The compound of claim 38, wherein R4 and R5 are each independently… OCH3, in lines 1-2 of the claim.  There is insufficient antecedent basis, in claim 38, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  According to claim 38, neither R4, nor R5, is recited as OCH3, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that claim 46 also recites the limitation, CH(NH)2CH3, with regard to R4 and R5, respectively, where the limitation is implausible, resulting in an incomplete valence.  Claims are unduly speculative where they define only a portion of a substituted pyrazolo[3,4-b]pyrazine of the Formula (IV).  Consequently, since incomplete valences are not permitted in the structure of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV), an essential portion of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV) is indefinite and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  {See Ex parte Pedlow and Miner, 90 USPQ 395 (Bd. Pat. App. & Int. 1951)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 47 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

    PNG
    media_image86.png
    200
    400
    media_image86.png
    Greyscale
	The inventor or joint inventor should note that claim 47 recites the limitation, The compound of claim 38, wherein R4 and R5 taken together are… (shown to the right).  There is insufficient antecedent basis, in claim 38, for this limitation, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).  According to claim 38, the 4-6 membered heterocyclic ring formed by R4 and R5 taken together with the carbon to which they are attached is not recited as optionally substituted with hydroxyl, with respect to the substituted pyrazolo[3,4-b]pyrazines of the Formula (IV).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention claim is not patentably distinct from the reference claims because the examined invention claim is either anticipated by, or would have been obvious over, the reference claims.  {See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.
	Consequently, claims 1-49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1, 3, 6-13 and 15 of copending US Application No. 16/344,061.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the copending invention recites substituted pyrazolo[3,4-b]pyrazines of the Formula (I), where m = 2; n = 1; R66 together with R1 and the nitrogen to which they are attached form an 8-12 membered bicyclic heteroaryl; R4 = -C1-6 alkyl; R5 = -C1-6 alkyl-N(R6)2, wherein each R6 = -H; R6 = -H; R8 = -H; R9 = -H; each R11 = -H; R12 = -H; and X = -NR66, respectively, which provide overlapping subject matter with respect to the instantly recited substituted pyrazolo[3,4-b]pyrazines of the Formula (I), where m = 2; n = 1; Rx together with R1 and the nitrogen to which they are attached form an 8-14 membered bicyclic heteroaryl; R4 = -C1-6 alkyl; R5 = -C1-6 alkyl-N(R6)2, wherein each R6 = -H; R6 = -H; R8 = -H; R9 = -H; each R11 = -H; and R12 = -H, respectively.
	The inventor or joint inventor should note that the aforementioned obviousness-type double patenting rejection is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	Similarly, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Likewise, the inventor or joint inventor should further note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Moreover, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624